Per Curiam.
Rent accruing on a charge created by deed, is a lien having priority out of the fund to all liens which attach subsequent to the creation of the charge. It has been held, that a judicial sale divests the property in the hands of the purchaser of all liens, except where provision is made to the contrary by act of assembly, and all claims on the estate up to the time of sale, are turned over to the fund. After the sale, the property in the hands of the purchaser is liable to rent accruing, the covenant running with the land. The fund, as to all matters antecedent to the sale, is substituted for the land, and the litigation of that fund in court, can give the owner no better claim on it for rent accruing after the sale, than it could give to the holder of a judgment for interest accruing after the date of sale, and before the confirmation of the deed, which is inadmissible.
Exception dismissed.